Citation Nr: 0501097	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-21 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the issue of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi wherein it was determined that new and 
material evidence had been submitted to reopen a previously 
denied claim, but determined that service connection for PTSD 
was not warranted.  

The Board notes that the issue of entitlement to service 
connection for PTSD was previously denied in both January 
1992 and August 2000.  The later denial was based on a 
finding that the veteran's claim was not well grounded.  As 
that decision was not final at the time of the enactment of 
the Veterans Claims Assistance Act of 2000, (see discussion 
later in this decision) the Board will proceed on the basis 
of new and material evidence to reopen the claim after the 
January 1992 denial.


FINDINGS OF FACT

1.  In an unappealed decision, dated in January 1992, the RO 
denied the veteran's claim of entitlement to service 
connection for PTSD. 

2.  The evidence received since the RO's 1992 decision, which 
was not previously of record, and which is neither cumulative 
nor redundant of other evidence of record, relates to an 
unestablished fact necessary to substantiate the claim and, 
thus, raises a reasonable possibility of substantiating the 
claim.     

3.  The veteran does not currently have PTSD.  




CONCLUSIONS OF LAW

1.  The RO's January 1992 decision, which denied a claim of 
entitlement to service connection for PTSD, is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
RO's 1992 decision; thus the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5107, 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).  

3.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The regulations add nothing of substance to the 
new law, and the Board's consideration of the regulations 
does not prejudice the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  Here, an April 2003 
letter from the RO to the veteran informed him that VA 
needed, inter alia, medical diagnosis of a current disability 
for his claim of entitlement to service connection for PTSD.  
Additionally, the June 2003 rating decision informed the 
veteran of the evidence necessary in order to warrant service 
connection for PTSD, as did the July 2003 statement of the 
case (SOC).      

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  The Court of Appeals 
for Veterans Claims (CAVC) has emphasized that the provisions 
of the VCAA impose new notice requirements on the part of VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.
  
The April 2003 RO letter informed the veteran that VA's 
statutory duty to assist included developing for all relevant 
evidence in the custody of a federal department or agency, 
including VA medical records, Vet Center records, service 
medical records, Social Security Administration records, or 
records from other federal agencies.  The letter further 
informed him that the duty included developing for private 
records and lay or other evidence and that there was a duty 
to examine the veteran or obtain a medical opinion if such 
was necessary to make a decision on the claim.     

In addition, the July 2003 SOC reiterated the above-described 
duties, stating that provided certain criteria were met, VA 
would make reasonable efforts to help him to obtain relevant 
records necessary to substantiate his claims, to include 
developing 


for all relevant records not in the custody of a Federal 
department or agency, see 38 C.F.R. § 3.159(c)(1) (2004), to 
include records from State or local governmental sources, 
private medical care providers, current or former employers, 
and other non-Federal government sources.  He was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2004).  
Here, attempts to obtain treatment records from VA medical 
centers in Biloxi, New Orleans, Muskogee, and Chicago-West 
resulted in negative responses.  The veteran was, indeed, 
afforded a VA examination in June 2003 in conjunction with 
the claim on appeal.  The Board notes that the veteran has 
not specifically referenced any records that are obtainable 
and have not been obtained and considered in conjunction with 
the veteran's claim of entitlement to service connection for 
PTSD.  Given the foregoing, the Board finds that VA has 
complied with its duty to notify the appellant of the duties 
to obtain evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).     

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  For instance, the July 
2003 SOC included the language of 38 C.F.R. § 3.159(b)(1).  
Thus, the April 2003 VCAA notice, combined with the statement 
of the case, clearly complies with the section 5103 content 
requirements, to include 38 C.F.R. § 3.159(b)(1).  See also 
VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Accordingly, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Further 
development and further expending of VA's resources is not 
warranted.

				II.  New and Material Evidence

As noted in the introductory portion of this decision, the RO 
denied the veteran's claim of entitlement to service 
connection for PTSD in January 1992.  The appellant did not 
appeal within one year of the date of the letters notifying 
him of those denials.  Therefore, the decisions became final.  
38 U.S.C.A. § 7105(c) (West 


2002); 38 C.F.R. § 3.160(d) (2003).  However, applicable law 
provides that a claim which is the subject of a prior final 
decision may nevertheless be reopened upon presentation of 
new and material evidence.  See 38 U.S.C.A. § 5108 (West 
2002).

Here, the veteran did file to reopen his claim in April 2003, 
however, service connection was denied by the RO in a June 
2003 rating decision after it was determined that the claim 
had been reopened with the submission of new and material 
evidence.  The veteran then appealed that decision.  The 
Board must now consider the threshold question of whether new 
and material evidence has been submitted to reopen the 
claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

VA must review all of the evidence submitted since the last 
final disallowance of each claim in order to determine 
whether the claims may be reopened.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).  Therefore, in this case, the 
Board must determine if new and material evidence has been 
submitted since the RO's 1992 decision.  See 38 U.S.C.A. 
§ 5108.  When determining whether the evidence is new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Here, the veteran's claim was denied in August 
2000 because the evidence failed to show a diagnosis of PTSD.    

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.    

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

The evidence submitted in connection with the veteran's claim 
to reopen includes medical reports from Dr. Andrew Bishop, 
dated in July 2003 and August 2003, in which he lists 
diagnoses of both PTSD and major depression.   

The Board finds that the evidence submitted in support of the 
veteran's claim since the RO's 1992 rating decision was not 
of record at the time of the RO's prior decision, so it is 
"new " within the meaning of 38 C.F.R. § 3.156.  
Furthermore, the Board finds that this evidence is material 
evidence.  The Board finds that the July 2003 and August 2003 
reports from Dr. Bishop relate to an unestablished fact 
necessary to substantiate the claim, as they includes 
diagnoses of PTSD.  Thus, they raise a reasonable possibility 
of substantiating the claim.  The claim is therefore 
reopened.      

				III.  Service Connection 

As stated above, service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, the 
veteran was issued the Combat Infantryman's Badge; thus, 
exposure to a stressor is conceded without further discussion 
and the case will turn on whether the veteran has PTSD as a 
result of that exposure to combat.  

The relevant medical evidence includes a December 1991 VA 
examination report in which the examiner stated that the 
veteran did not meet the criteria for a diagnosis of PTSD, 
nor did he describe symptoms of sufficient severity to 
warrant another psychiatric diagnosis.  

The record also includes a June 2003 VA examination report, 
in which the examiner indicated that the evaluation was based 
upon a review of the claims folder, the medical records, and 
an interview with the veteran.  Upon mental status 
examination, the veteran was noted to be dressed casually and 
fairly groomed.  He was calm, cooperative, and well related.  
His speech was spontaneous and productive.  His mood was 
noted to be euthymic and his affect was appropriate.  He was 
not tangential or circumstantial and there was no loosening 
of associations or flight of ideas.  The veteran denied any 
paranoid ideations or delusions and denied any active 
suicidal or homicidal ideations.  Additionally, he denied any 
active auditory or visual hallucinations.  The examiner 
stated that the veteran's insight and judgment were fair, as 
was impulse control.  There were no gross cognitive deficits.  
No Axis I diagnosis was listed.  A Global Assessment of 
Functioning (GAF) score of 80 was listed.  The examiner 
stated that the veteran did not currently meet the criteria 
for a diagnosis of PTSD or any other psychiatric diagnosis.  
The examiner further stated that the veteran did relate 
witnessing traumatic incidences and described some symptoms 
from each of the re-experiencing, avoidant, and hyperarousal 
areas, but not enough to warrant a diagnosis.  Finally, the 
examiner stated that the veteran reported a stable 
occupational and relational history and described no current 
major stressors.  

A July 2003 report from Jackson Mental Health Center noted 
symptoms of depression and PTSD-like symptoms.  

A July 2003 psychiatric history and mental status examination 
report from Dr. Andrew Bishop listed Axis I diagnoses of PTSD 
and major depression, as did an August 2003 and September 
2003 reports.  In this regard, the veteran testified at the 


November 2003 Decision Review Officer (DRO) hearing that he 
showed Dr. Bishop a copy of his service records.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he suffers from PTSD.  The Board finds the June 2003 VA 
examination report to be more probative than the reports from 
Dr. Bishop.  Although Dr. Bishop's reports do not indicate 
that the veteran's service records were reviewed, the veteran 
testified at the November 2003 DRO hearing that he provided 
such to him.  However, the examiner in the June 2003 VA 
examination report, on the other hand, stated that her 
evaluation was based not only upon a review of the veteran's 
service records, but also of a review of the entire claims 
folder.  Moreover, the findings in the June 2003 VA 
examination report are wholly consistent with those of the 
December 1991 VA examination report. 

The Board has considered the veteran's statements submitted 
in support of his argument that he currently suffers from 
PTSD that should be service connected.  His statements are 
not competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim must 
be denied.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
          



ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened; 
however, service connection for PTSD is denied.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


